Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marino (US 6,043,785).  (Applicant’s submitted prior art).
Regarding claim 1, Marino (Figures 4 and 5) teaches an antenna device comprising an antenna board 10 in which a conductor pattern is provided on each of both surfaces of a dielectric substrate, wherein a linear element 16/26 is provided on a first surface of the dielectric substrate, a slit antenna 11 is provided on a second surface of the dielectric substrate opposite to the first surface, and when the first surface and the second surface are superimposed on each other, the linear element and a slit of the slit antenna overlap with each other.
Regarding claim 2, as applied to claim 1, Marino (Figures 4 and 5) teaches that the slit antenna includes plural slits.

Regarding claim 4, as applied to claim 1, Marino (Figures 4 and 5) teaches that the antenna board 10 is erected perpendicular to and fixed to an attachment member 30, the slit antenna has a first slit that overlaps with the linear element at a first crossing portion and a second slit that overlaps with the linear element at a second crossing portion when the first surface and the second surface are superimposed on each other, and a distance from a feeding point, located on the side of the attachment member, of the linear element to the second crossing portion is shorter than a distance from the feeding point to the first crossing portion.
3.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miki (JP 2015-041994 A).  (Applicant’s submitted prior art).
Regarding claim 1, Miki (Figures 3-5) teaches an antenna device comprising an antenna board 2 in which a conductor pattern is provided on each of both surfaces of a dielectric substrate, wherein a linear element 31-36 is provided on a first surface of the dielectric substrate, a slit antenna 11-14 and 21-25 is provided on a second surface of the dielectric substrate opposite to the first surface, and when the first surface and the second surface are superimposed on each other, the linear element and a slit of the slit antenna overlap with each other.
Regarding claim 2, as applied to claim 1, Miki (Figures 3-5) teaches that the slit antenna includes plural slits 11-14 and 21-25.

Regarding claim 5, as applied to claim 1, Miki (Figures 3-5) teaches that the slit antenna has a first slit 11 that overlaps with the linear element at a first crossing portion and a second slit 12 that overlaps with the linear element at a second crossing portion when the first surface and the second surface are superimposed on each other, and a direction in which the linear element gets across the first slit is the same as a direction in which the linear element gets across the second slit, and a distance from a feeding point of the linear element to the second crossing portion is equal to a distance from the feeding point to the first crossing portion.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Marino in view of Minard et al (US 7,408,518 B2), hereinafter Minard.
Regarding claim 6, Marino teaches the claimed invention, as discussed in claim 4 above, except explicitly mention that:
when the first surface and the second surface are superimposed on each other, a direction in which the linear element gets across the first slit is opposite to a direction in which the linear element gets across the second slit, and
the distance from the feeding point of the linear element to the second crossing portion is shorter than the distance from the feeding point to the first crossing portion by an odd number multiple of λ/2, where the odd number is larger than or equal to 1 and λ is an effective wavelength of an operation frequency of the slit antenna.
Minard (Figure 5) teaches an antenna system comprising a direction in which the linear element gets across a first slit 12 is opposite to a direction in which the linear element gets across a second slit 10, and
the distance from the feeding point of the linear element to the second crossing portion (at slit 10) is shorter than the distance from the feeding point to the first crossing portion (at slit 12) by an odd number multiple of λ/2, where the odd number is larger than or equal to 1 and λ is an effective wavelength of an operation frequency of the slit antenna.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Marino with the feed 
Regarding claim 7, Marino (Figure 4) teaches the claimed invention, as discussed in claim 4 above, wherein when the first surface and the second surface are superimposed on each other, a direction in which the linear element 16 gets across the first slit is the same as a direction in which the linear element gets across the second slit.
Marino does not explicitly mention that the distance from the feeding point of the linear element to the second crossing portion is shorter than the distance from the feeding point to the first crossing portion by an integer multiple of λ, where the integer is larger than or equal to 1 and λ is an effective wavelength of an operation frequency of the slit antenna.
Minard (Figure 5) teaches an antenna system wherein the distance from a feeding point of the linear element to the second crossing portion is shorter than the distance from a feeding point to the first crossing portion by an integer multiple of λ, where the integer is larger than or equal to 1 and λ is an effective wavelength of an operation frequency of the slit antenna.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Marino with the feed configuration, as taught by Minard, doing so would generate opposite phase thus increase the gain in a desired angle for optimum antenna performance.
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marino in view of Kanno et al (US 7,701,407 B2), hereinafter Kanno.

Kanno (para [0026]) teaches an antenna apparatus having an antenna board operating at a frequency that is different from an operation frequency of a slit antenna.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna device of Marino such that the antenna board operates at a frequency that is different from an operation frequency of the slit antenna, as taught by Kanno, doing so would enable communication in multiple frequency to support multiple applications.

Allowable Subject Matter
7.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, Marino fails to further teach a capacitance loading element, wherein the antenna board is spaced from the capacitance loading element in a front-rear direction of the antenna board.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845